DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 1, 2021, has been entered.


 Response to Amendment
Applicant’s amendment originally filed as an Amendment After Final on October 13, 2021, has been entered per the RCE request.  Claims 1 and 39 have been amended as requested.  Claims 2 and 40 have been cancelled.  Thus, the pending claims are 1, 3-39, and 41-45, with claims 25-38 being withdrawn as non-elected.  



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rough first portion and smooth opposing portion of the extrusion die orifice must be shown or the features canceled from the claims.  No new matter should be entered.  Note Figure 6 depicts first portion 600 and second portion 602 of the die orifice, but neglects to show the rough and smooth features thereof.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Interpretation
The claim terms “irregularly shaped” and “regularly shaped” are interpreted according to common dictionary definitions of irregular and regular.  Thus, “irregularly shaped” is limited to unbalanced shapes and “regularly shaped” is limited to symmetrical shapes.  
The claim term “fibrous extensions” is limited to extensions of the irregularly shaped grains that approach a fibrous nature (i.e., having a significantly greater length than width) and not actual fibers embedded in and extending from the irregularly shaped grains.  See Figure 3, reference number 302.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 24, 39, and 41 stand rejected under 35 U.S.C. 103 as obvious over US 2010/0151158 issued to Mashburn et al. as set forth in section 11 of the last Office action (Final Rejection mailed August 20, 2021). 

Specifically, Mashburn discloses a method for recycling synthetic turf comprising agglomerating a plurality of turf fragments and extruding the agglomerated material into infill for artificial turf (abstract).  The synthetic turf to be recycled may comprise polyethylene, polypropylene, nylon, and/or polyester (i.e., all non-elastic thermoplastic polymers) (sections [0020], [0023], [0024], [0042], and [0043] and Table 1).  The synthetic turf is removed from its installation and downsized into turf fragments that are then are agglomerated in an extruder or an agglomerator (sections [0027] - [0029]).  
The agglomerated turf fragments may be cut into pellets or granules having any desired shape, such as spherical, cylindrical, or oval, or may be irregularly shaped pellets (sections [0037], [0038], and [0045]).  Figures 2 and 3 show irregularly (i.e., not symmetrical) shaped pellets having a “curved profile” (i.e., generally rounded and cylindrical, respectively) and at least some “fibrous extensions.”  The fibrous extension on the left side of Figure 3 shows a branched extension and a hook shape.  Additionally, the cylindrical pellet with fibrous extensions has a length greater than the diameter/cross-section of approximately 2.7 times (i.e., diameter/cross-section to length ratio of about 1:2.7).  Said pellets may range in size from 0.05 mm to 9 mm (sections [0037] and [0045]).  The holes of the extruder may vary in diameter from about 0.5-15 mm (section [0038]), which would result in a pellet thickness of approximately 0.5-15 mm.  The extruded pellets may comprise 10-90 wt.% of the agglomerated material (i.e., the at 
The pellets are suitable for use in synthetic turfs (i.e., a pile fabric having a backing and a plurality of upstanding pile ribbons resembling grass tufted therein) and may include another type of infill, such as sand, gravel, cork, polymer beads, and rubber (sections [0015], [0020], [0022], and [0052]).  The different types of infill may be mixed together in a single layer, disposed individually in single layers, or a combination thereof (section [0052]).  
Thus, the Mashburn reference teaches applicant’s claims 1, 5, 6, 8-10, 13, 24, and 41, with the exceptions (a) “wherein at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, or at least 95% of the irregularly shaped grains have a curved profile” and (b) “the irregularly shaped grains have a curved profile formed by extruding the agglomerate through at least one orifice of an extrusion die plate of an extruder, the at least one orifice having a first portion and an opposing portion, the first portion being rough and the opposing portion being smooth.”
Regarding exception (a), while each of the irregularly shaped infill pellets of Mashburn’s Figure 2 are shown to have a curved profile (e.g., largely circular in cross-sectional shape), the reference fails to explicitly teach at least 50% of said pellets have a curved profile.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide all of the irregularly shaped pellets with a curved profile as shown in Figure 2.  Note Mashburn teaches how to extrude and cut the pellets to achieve a desired shape (section [0038]), wherein presumably 100% of the pellets produced by one method would have the same general shape.  In other words, it would have been obvious to make all the irregularly shaped pellets by the same method so as to have the same general shape.  Therefore, 
Regarding exception (b), as set forth above, Mashburn does teach irregularly shaped granules having a curved profile formed by extrusion of an agglomerate through at least one orifice of an extrusion die plate, but fails to teach an extrusion die orifice having a rough portion and a smooth portion.  However, applicant’s limitation to curved profile being formed by extrusion through the cited die orifice is a method limitation in an article claim and is descriptive of an apparatus employed in said method.  As such, said limitation is not given patentable weight at this time.  It is the Examiner’s position that the irregular shape and curved profile of Mashburn’s granules are identical or only slightly different than the presently claimed irregularly shaped grains having a curved profile prepared by the method presently claimed, because both are granules of agglomerated thermoplastic material extruded through a die orifice to have an irregular shape and curved profile.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964.  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, exception (b) and claims 1, 5, 8-10, 13, 24, and 41 stand rejected as being obvious over the cited prior art.  
Regarding claim 3, while Mashburn’s Figure 2 only shows two whole pellets, it appears both pellets have at least one fibrous extension.  Hence, while Mashburn fails to explicitly teach 
Regarding claim 4, while Mashburn fails to explicitly teach at least 50% of the fibrous extensions comprise at least 30% by weight of the pellets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sufficient amount of fibrous extensions comprising at least 30% by weight of the pellets.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 4 stands rejected as being obvious over the cited prior art.  
Regarding claim 7, while Mashburn does not explicitly teach the claimed diameter/cross-section to length ratios, the claimed ratios would have been obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one skilled in the art to employ modify the length and diameter/cross-section dimensions to the ranges recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Therefore, claim 7 stands rejected as being obvious over the cited prior art. 

Regarding claim 12, although Mashburn does not explicitly teach the limitation that the fibrous extensions interlock with the artificial grass fibers, other fibrous extensions, or a combination thereof, it is reasonable to presume that said limitation is met by the Mashburn invention having the having the recited amount of grains with a curved profile.  Support for said presumption is found in the use of similar materials (i.e., irregularly shaped grains having fibrous extensions employed as infill material between artificial grass fibers of an artificial turf) and in the similar production steps (i.e., forming the pellets with fibrous extensions and applying to an artificial turf as an infill material) used to produce the artificial turf.  Note the fibrous extensions of the Mashburn pellets are certainly capable of interlocking with each other, when employed in the same manner as an infill material.  The burden is shifted to applicant to show otherwise. Therefore, claim 12 stands rejected as being obvious over the cited Mashburn reference.  
Regarding claim 39, which is drawn to the use of an agglomerate as infill, wherein the infill comprises an agglomerate comprising irregularly shaped grains having a curved profile formed by extruding the agglomerate through at least one orifice of an extrusion die plate of an extruder, the at least one orifice having a first portion and an opposing portion, the first portion being rough and the opposing portion being smooth.  The method limitation of how the curved 
Claims 14-19 and 42-44 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al. in view of US 5,958,527 issued to Prevost, as set forth in section 12 of the last Office action. 
Regarding claims 14-18 and 42-44, Mashburn teaches the infill of the artificial turf may include the inventive pellets and another type of infill, such as sand, gravel, cork, polymer beads (i.e., regular shape), and rubber (e.g., crumb rubber or ethylene propylene diene monomer (EPDM)), wherein the different types of infill may be mixed together in a single layer, disposed individually in single layers, or a combination thereof (sections [0015], [0022], and [0052]).  The reference fails to explicitly teach the infill comprises a bottom layer of sand and a top layer of regularly shaped granules, preferably of a polyolefin polymer (e.g., polymer beads) or rubber (e.g., crumb rubber or EPDM).  However, it is well known in the art to employ three layers of infill, wherein a bottom layer comprises a hard material such as sand and a top layer comprises a resilient material such as rubber.  For example, Prevost teaches an artificial turf comprising a three course infill comprising a bottom layer of sand, a middle layer of sand and rubber, and a top layer of rubber (abstract and figures).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select provide layers of infill, as taught by Mashburn and 
Regarding claim 19, while the cited prior art fails to teach the top infill layer comprises at least 50% by weight of regularly shaped infill particles, said claim is rejected as being obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a majority of or all of the top infill as regularly shaped infill particles.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 19 stands rejected as being obvious over the cited prior art.  
Claims 20-23 and 45 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al. in view of US 5,958,527 issued to Prevost, as applied to claims 1 and 15 above, and in further view of US 4,337,283 issued to Haas, Jr. and US 2011/0301302 issued to Bohn et al., as set forth in section 13 of the last Office action.  

Regarding claim 21, while the cited prior art fails to teach the top infill layer comprises at least 40% by weight of elongated infill particles, said claim is rejected as being obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a majority of or all of the top infill as regularly shaped infill particles.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
Claims 1, 3-13, 24, 39, and 41 are rejected under 35 U.S.C. 103 as obvious over US 2010/0151158 issued to Mashburn et al. in view of US 5,783,066 issued to Alymore. 
Claims 14-19 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al. in view of US 5,783,066 issued to Alymore, as applied to claim 1 above, and in further view of US 5,958,527 issued to Prevost.
Claims 20-23 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151158 issued to Mashburn et al. in view of US 5,783,066 issued to Alymore and US 5,958,527 issued to Prevost, as applied to claims 1 and 15 above, and in further view of US 4,337,283 issued to Haas, Jr. and US 2011/0301302 issued to Bohn et al.,
In the alternative, the claims are rejected over Mashburn in view of Alymore.  Mashburn teaches the pellets may be irregularly shaped and that said irregular shape may be advantageous for tight packing of the infill (section [0037]).  Mashburn teaches how to achieve irregular edges of a cut pellet (section [0038]), but fails to elaborate on how to form pellets having an irregular shape.  Looking to the prior art for guidance, Alymore teaches a method for extruding polymeric pellets having an irregular non-symmetrical shape with a rough surface (abstract and Figure 3).  Said method includes use of a restricted die having a shape that prevents the polymer from flowing smoothly through the die (col. 1, lines 60-64).  Thus, it would have been obvious to one of ordinary skill in the art form the irregularly shaped pellets of Mashburn by the method disclosed in Alymore.  Such a modification would have yielded predictable results to the skilled artisan (i.e., irregularly shaped pellets having a rough surface that pack tightly when employed as infill in an artificial turf).  Therefore, the claims are rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection of the amended claims over Mashburn by arguing Mashburn’s pellets are “substantially spherically” or “substantially cylindrically” (i.e., regularly-shaped), which is contrary to the claimed irregularly shaped grains (Amendment, paragraph spanning pages 12-13 – paragraph spanning pages 13-14).  In response, Mashburn clearly teaches irregularly shaped pellets having a curved profile.  
First, as noted in the claim interpretation above, irregularly shaped is interpreted as any unbalanced or non-symmetrical shape.  While Mashburn’s exemplary pellets are disclosed as substantially spherical or cylindrical, the pellets are not perfectly balanced or symmetrical in shape (Figures 2 and 3), largely due to their “fibrous extensions.”  Note there is nothing in Mashburn, or otherwise of record, establishing “substantially spherical or cylindrical” is equivalent to the pellets being symmetrical “regularly shaped” pellets. 
Second, Mashburn explicitly states “The pellets may also be of an irregular shape” as an alternative to the substantially spherical or cylindrical shapes, wherein said irregularly shaped pellets may be advantageous for packing of the infill granules (sections [0037] and [0045]). Additionally, Mashburn teaches “the strands are then cooled in a water bath and cut by a strand cutter producing a pellet that has irregular edges” (section [0038]).  Thus, the reference clearly discloses irregularly shaped grains for use as infill.  
Third, with respect to the curved profile limitation, Mashburn’s exemplary pellets having an irregular, but substantially spherical or cylindrical shape, necessarily have a “curved profile” in that they generally (i.e., with the exception of said fibrous extensions) have a curved surface 
Applicant asserts “the Examiner has impermissibly turned to the use of dictionary definitions, which is inappropriate since the use of the terms ‘regularly’ and ‘irregularly’ are defined according to the present invention, as well as according to the disclosure of Mashburn” (Amendment, paragraph spanning pages 12-13).  In response, contrary to applicant’s assertion, the dictionary definition interpretation of “irregularly shaped” is not inappropriate.  While applicant states the terms “regularly” and “irregularly” are defined according to the present invention, the Examiner can find no disclosure in the specification clearly defining the scope of “irregularly shaped.”  Under a broadest reasonable interpretation of the claims and without the specification setting forth a different definition, the term “irregularly” is given its plain meaning. Note defining “irregularly shaped” as an unbalanced, non-symmetrical shape is not inconsistent with applicant’s specification.  See MPEP 2111.01.  Therefore, applicant’s argument is found unpersuasive.
Applicant argues the prior art fails to teach or suggest the irregularly shaped grains having a curved profile are formed by extrusion from a die orifice having smooth and rough portions (Amendment, page 14, 1st paragraph – paragraph spanning pages 15-16).  In response, as set forth above, the method limitations of extruding through a die having smooth and rough portions is not given patentable weight at this time.  The irregular shape and curved profile of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 18, 2022